DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising the designated species (i), (ii) and (iii) in the reply filed on June 02, 2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 02, 2021.
Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6 and 9, it is unclear whether “or the combination thereof” refers to a combination of all the antecedently-recited Markush group members.
In claim 1, lines 11, 12 and 15-20, the metes and bounds of the “substituted” term are indeterminate in scope.
In claim 1, it is unclear via which mechanism the acid anhydride would “continue the reaction”.  Moreover, to the extent the reaction of the antecedently-recited Pa- and Pb-based materials is completed prior to the acid anhydride being added, it is unclear what said further reaction with the acid anhydride entails.

In claims 2-4, 7 and 8, given the confusing “and/or” recitations, it is unclear whether only one of the recited provisos needs to be met.
In claim 3, it is unclear what the “copolymers” defining Pa and Pb constitute. That is, are these copolymers of the listed homopolymers?
In claim 5, there is no express antecedent basis in claim 3 for “Ra”.
In claims 6 and 8, it is unclear what the subscript “m” represents.
In claim 7 line 5, it is unclear whether “or the combination thereof” refers to a combination of all the antecedently-recited Markush group members.
                                        Prior Art of Interest
No anticipatory art has been found which discloses or suggests the presently claimed method.  The closest prior art found, US 2010/0221213, discloses a method for preparing Y-branched polymers having carboxyl functional groups (e.g., Figures 3-5) comprising reacting a PEG-glycine or PEG-alanine with mPEG carboxyethyl NHS ester (NHS = N-hydroxylsuccinimide).  The reference, however, provides no disclosure or suggestion to further add an acid anhydride to the resultant Y-branched polymer having carboxyl functional groups.
.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765